Per Curiam.
Many objections have been made to the proceedings in this case, but we shall confine our opinion to one, namely, that Mr. Ewing, one of the petitioners, was appointed a reviewer, and signed the report which was confirmed by the Court. We make no doubt but this appointment was merely accidental. The Court did not happen to have the names of the petitioners before them, when they appointed the reviewers. But it was an irregularity which *613cannot be overlooked. We are of opinion that this objection is fatal., and therefore the proceedings must be quashed.
Proceedings quashed.